IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-12-00391-CR

JOSE EDUARDO CASTILLO,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 10-02592-CRF-272


                                       ORDER


         Appellant’s brief was due July 26, 2013. Appellant failed to file a brief or a

motion for extension of time to file his brief which prompted correspondence from the

Clerk dated July 30, 2013 informing appellant that his brief was overdue. As of the date

of this order, he has still not filed a brief or a motion for extension of time to file his

brief.

         However, the trial court, acting in response to the Clerk’s correspondence dated

July 30, 2013 and taking a proactive role in the timely disposition of this appeal,
requested a report from appellant regarding the status of his brief.              Appellant

responded to the trial court’s request for a report.        After the trial court received

appellant’s response, we received a notice from the trial court, dated August 6, 2013,

indicating that appellant would work toward filing the brief within 30 days from the

trial court’s August 6, 2013 correspondence.

        Because the trial court took a proactive approach to the timely disposition of this

appeal, rather than abate this proceeding as described in the Clerk’s July 30, 2013

correspondence, we acknowledge the trial court’s determination that appellant would

work toward filing a brief within thirty days from the date of appellant’s

correspondence to the trial court and hereby ORDER appellant’s brief to be filed with

this Court by 5:00 p.m. on September 5, 2013.

        If the brief or a motion for extension of time to file the brief is not timely filed,

this appeal will then be abated to the trial court to conduct a formal hearing pursuant to

Rule 38.8(b)(2) & (3) of the Texas Rules of Appellate Procedure.




                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed August 29, 2013




Castillo v. State                                                                      Page 2